Citation Nr: 1105847	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO. 06-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, alternatively claimed as posttraumatic stress 
disorder (PTSD) and major depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from April 1972 to September 
1974. In February 2005 the service department informed the RO 
that the Veteran also had a period of active duty for training 
purposes from March 1977 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

A claim for service connection for depression was previously 
denied without appeal on multiple occasions. The prior rating 
decisions (see, for example, a rating decision dated in September 
2004) state that service treatment records did not indicate 
treatment for depression. There are indications that documents 
may have been lost during the course of this appeal, so that the 
paper trail as to the dates of certain documents received may not 
be reliable. (See, e.g., undated handwritten statement on post-it 
note attached to VA Form 9-"Please complete and return, we are 
unable to locate your previous Form 9 and apologize for the 
delay.")  

A service department envelope filed between documents dated in 
May 2006 and April 2007 consists of service treatment records 
without a clear indication as to the date they were received, and 
includes some duplicate records. These service treatment records 
include several notations of treatment for depression during 
active service, including for in-patient treatment for depression 
for two weeks in April 1973. In light of the lack of mention of 
these records in prior rating decisions and prior reports of VA 
examination, and the chronological placement of the service 
department envelope in the claims file, the Board concludes that 
it is likely these relevant service treatment records indicating 
in-service treatment for depression were received after the prior 
final denials for service connection for depression. Because 
relevant service treatment records are newly received from the 
service department in connection with the current claim, the 
claim for service connection for depression will be readjudicated 
on the merits without the requirement that new and material 
evidence be received. See 38 C.F.R. § 3.156(c) (new and material 
evidence-service department records).

The Veteran's representative has asserted that the Veteran's 
claims for depression and for PTSD should be adjudicated as a 
single claim for service connection for psychiatric disability, 
and has expressed his view that the proper diagnosis is 
depression. The claim for service connection for psychiatric 
disability has been recharacterized by the Board as indicated on 
the title page of this decision light of the Court's holding in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking 
service connection for psychiatric disability who has no special 
medical expertise is not competent to provide diagnosis requiring 
application of medical expertise to facts such as claimant's 
description of history and symptoms; VA should construe claim for 
service connection based on reasonable expectations of non-expert 
claimant). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The RO/AMC must seek to obtain from the service department 
records of treatment for depression at Wilford Hall for two weeks 
in April 1973, as referenced in several service treatment records 
associated with the claims file. See 38 U.S.C.A. § 5103A(a)-(c).

The RO has sought to obtain Social Security Administration (SSA) 
records pertaining to the Veteran's receipt of SSA disability 
benefits subsequent to a denial of such benefits in February 
1993. In February 2010 deferred rating decision the RO observed 
that "[i]t appears the Veteran is in receipt of SSA benefits."  
The RO appears to have received from SSA, in March 2010, records 
pertaining to a denial of SSA disability benefits in February 
1993. However, the RO made multiple unsuccessful follow-up 
records requests to SSA in 2010, most recently in September 2010. 
From the Board's review of the record, it is not clear if the 
Veteran has been awarded SSA disability benefits, or applied for 
SSA disability benefits subsequent to February 1993. 


The RO/AMC should seek to determine whether the Veteran is in 
receipt of SSA disability benefits or if he applied for SSA 
disability benefits subsequent to February 1993, and if so, 
whether any such award or application was based in whole or in 
part due to mental health impairment. If so, the RO/AMC should 
seek to obtain the associated SSA medical evidence and records of 
adjudication. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 
2010).

Additionally, the RO/AMC must seek all VA and private records of 
treatment for psychiatric disability dating from discharge from 
active service forward that have not been previously associated 
with the claims file. See 38 U.S.C.A. § 5103A(a)-(c).

As there are indications of treatment and diagnosis of depression 
in service and a claim that current depression is related to in-
service depression, a VA examination and opinion must be 
scheduled to determine whether the Veteran has current 
psychiatric disability that began during active service or is 
related to any incident of service. See 38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated him for psychiatric disability during 
the period from September 1974 (the date of 
discharge from active service) to the present. 
 
After obtaining any appropriate authorizations 
for release of medical information, the RO/AMC 
must obtain any records that have not been 
previously obtained from each health care 
provider the Veteran identifies. 

The Veteran must also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO/AMC.

2. Contact all necessary sources to obtain 
records of inpatient or outpatient 
hospitalization or treatment for depression for 
two weeks at Wilford Hall in April 1973 (see 
references to this treatment in service 
treatment records dated in June 1974, July 
1974, November 1975, and October 1976).

3. Contact the Social Security Administration 
(SSA), consult all necessary databases, and/or 
contact the Veteran to determine whether the 
Veteran is receiving or has ever received SSA 
disability benefits (that is, Title XVI "SSI" 
or Title II "SSDI" benefits as opposed to SSA 
retirement benefits), or applied for SSA 
disability benefits subsequent to SSA's 
February 1993 denial of the Veteran's claim for 
SSDI benefits.

If the RO/AMC determines that the Veteran may 
have received SSA disability benefits, or 
applied for SSA disability benefits subsequent 
to February 1993, based in whole or in part on 
mental health impairment, contact the Social 
Security Administration (SSA) and obtain and 
associate with the claims file copies of the 
Veteran's records regarding SSA disability 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and the 
medical records upon which the decisions were 
based. 

4. Once all available medical records have 
been received, arrange for a VA examination 
with an appropriate clinician. 

The purpose of the examination is to 
determine whether the Veteran has current 
psychiatric disability that had its onset or 
was aggravated during active service or was 
manifested as a psychosis within one year of 
active service, or is otherwise related to 
any incident of service.
 
The following considerations will govern the 
examination:
   
(a) The claims file and a copy of this remand 
will be made available to the examiner, who 
will acknowledge receipt and review of these 
materials in any report generated as a result 
of this remand.

(b) With respect to the review of the claims 
file, the Board calls the examiner's 
attention to the following service treatment 
records:

(i) June 1974, November 1975, and October 
1976 histories making reference to in-
service treatment for depression; (ii) a 
record of treatment in April 1974 
indicating that a man had threatened to 
kill the Veteran about one hour prior, 
that the Veteran was lucid and not on 
drugs, and that he was prescribed Valium; 
(iii) a May 1974 record of treatment for 
fatigue and sleeping an excessive number 
of hours , indicating that the Veteran was 
"still taking Valium" and that his 
libido was decreased, with an assessment 
of adjustment reaction primarily with 
marriage; (iv) and any service treatment 
records obtained by the RO/AMC pursuant to 
this remand that pertain to a two-week 
period of treatment and hospitalization 
for depression at Wilford Hall in April 
1973.
 
(c) If deemed appropriate by the examiner, 
the Veteran will be scheduled for further 
examinations. All indicated tests and studies 
must be performed. 

(d) The examiner will take a psychiatric 
history from the Veteran. If there is any 
clinical or medical basis for corroborating 
or discounting the credibility of the history 
provided by the Veteran, the examiner must so 
state, with a complete rationale in support 
of such a finding.

(e) The mental health clinician will 
specifically address whether the Veteran 
had psychiatric disability during active 
service, or whether the Veteran had 
psychosis within one year after discharge 
his first period of active service in 
September 1974. 

(c) The examiner must provide a diagnosis for 
each psychiatric disability found upon 
examination of the Veteran and for each 
condition diagnoses, an opinion as to whether 
the disability began during active service or 
is related to any incident of service. This 
must include specific findings as to whether 
the Veteran has current depression, PTSD, or 
both.

(f) The mental health clinician must 
specifically opine whether the Veteran has 
current psychiatric disability that began 
during service, was chronically worsened 
during service, is related to any incident 
of service, or was manifest as a psychosis 
within one year after discharge from 
service in September 1974. 



(g) The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles. 

(h) If an examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she should so state; 
however, a complete rationale for such a 
finding must be provided.

(i) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence of 
record. 

(j) The examiner is to specifically address in 
his or her conclusion the issue contained in 
the purpose of the examination-to determine 
whether the Veteran has current psychiatric 
disability that had its onset or was 
aggravated during active service or was 
manifested as a psychosis within one year of 
active service, or is otherwise related to any 
incident of service. 

5. Readjudicate the issue on appeal. If any 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is otherwise notified by the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



